RETIREMENT AGREEMENT AND GENERAL RELEASE This RETIREMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) dated as of August 9, 2010, is made by and between Smithfield Foods, Inc., a Virginia Corporation (the “Company”), and Richard J. M. Poulson (“Executive”).The Company and Executive may be referred to collectively herein from time to time as “the Parties.” WHEREAS, Executive has been employed by the Company in a senior management capacity since June 1998 and currently serves as an Executive Vice President; and WHEREAS, Executive and the Company have mutually agreed that Executive shall retire from employment with the Company, resign as an officer of the Company and be removed from the Company’s active payroll effective as of September 1, 2010 (the “Retirement Date”); and WHEREAS, the Parties have agreed to the terms and conditions relating to the termination of Executive’s employment with the Company as set forth herein; and NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the Parties agree as follows: 1.Effective Date of Agreement.This Agreement shall become effective and enforceable on the date on which it is executed by the Parties (the “Effective Date”).Once effective, all of the terms, conditions, benefits and restrictions of this Agreement shall be fully enforceable and binding on the Parties. 2.Separation of Employment. a. Executive agrees to resign his employment and any positions and/or titles he holds with the Company and its subsidiaries and affiliates, including but not limited to his office and title of Executive Vice President, effective as of the Retirement Date. From and after the Retirement Date, the Executive shall have no further duties or responsibilities to be performed for the Company or any of its subsidiaries or affiliates, other than as specified herein, and shall have no authority to act or endeavor to act on behalf of the Company or any of its subsidiaries or affiliates for any reason whatsoever. 1 b. Executive agrees to fully cooperate with the Company in transitioning his present duties and responsibilities to the appropriate Company personnel between the Effective Date and the Retirement Date. c. Executive will not receive any compensation or benefits from the Company after the Retirement Date, except as expressly provided in Section 3 below.Executive and the Company each agree that valid consideration exists for the promises contained in this Agreement, it being specifically acknowledged by Executive that, subsequent to his retirement from the Company, the Company would not otherwise be required to undertake some or all of the obligations set forth in Sections 3(b) through 3(k) below except in accordance with the terms of this Agreement. 3.Payments and Benefits to Executive. a. The Company shall pay to Executive all unpaid salary, benefits and other compensation accrued as of the Retirement Date, including but not limited todeferred compensation and qualified retirement benefits, as outlined in Schedules A, B and C hereto, provided that payment of the Executive’s SERP benefits shall commence immediately after the expiration of six months from the Retirement Date. b. The Company shall pay to Executive the amount of $50,000.00 (Fifty Thousand Dollars) per month, less applicable deductions, for eight (8) consecutive months, with the first such payment on September 30, 2010 and the last such payment on April 30, 2011.These are considered to be separate payments for purposes of Internal Revenue Code Section 409A. c. The Company shall permit Executive to remain eligible to participate in any Company life insurance plans in which Executive was enrolled immediately prior to the Retirement Date through April 30, 2011. d. The Company shall afford Executive the continued use of his Company vehicle through April 30, 2011.The Company shall reimburse Executive for all reasonable repairs, maintenance and fees associated with his usage of this car in accordance with Company policy through April 30, 2011.Executive agrees to return his Company vehicle to the Company on that date. 2 e. Executive shall cease accruing service under the Company’s pension and other benefit plans (and Executive’s eligibility to make contributions to the Company’s 401(k) plan shall end) on the Retirement Date. f. Executive may elect to continue his current health insurance coverage (including group medical, dental and vision benefits) under COBRA and the Company agrees to reimburse Executive for the amount of the employee portion of the COBRA premium from the Retirement Date through April 30, 2011. As of May 1, 2011, Executive will be afforded continued COBRA coverage for an additional eighteen (18) months at his own expense. Executive understands and agrees that the Company’s obligation to reimburse him for his COBRA premium shall expire upon the Executive’s obtaining any new employment that provides health insurance coverage substantially equivalent to the health insurance coverage then in effect for Company employees. Executive agrees to promptly notify the Company upon obtaining any new employment. Executive further agrees that, should he fail to notify the Company of his new employment and collect any payment from the Company under this sectionafter having commenced such new employment, the Company shall be entitled to a reimbursement from Executive of any amount that it paid to Executive after the expiration of its obligation under this section. g. With respect to Executive’s outstanding stock options listed on Schedule A attached hereto, the Company agrees that:(1) the unvested portion of the July 6, 2009 award shall fully vest on the Retirement Date and (2) the 90-day post-termination exercise period applicable to all such stock options shall be waived so that Executive may continue to hold and exercise such options through their stated normal 7- or 10-year expiration date. h. With respect to Executive’s outstanding performance share units (“PSUs”) listed on Schedule B, the Company agrees that notwithstanding any provision of such PSU awards to the contrary, Executive shall be fully vested in (1) 6,500 of the PSUs dated June 16, 2008, which are divided into five equal portions or tranches of 1,300 PSUs each, each portion with a different stock price target as provided therein, (2) 66,667 of the PSUs dated July 6, 2009, (3) 33,333 of the PSUs dated December 8, 2009, and (4) 12,500 of the PSUs dated June 15, 2010.Payment under all such vested PSUs shall remain subject to the satisfaction of the performance goals contained therein and shall be made at the time or times provided in the PSU grants. 3 i. The Company shall maintain full Directors and Officers liability insurance coverage for Executive at the Company’s expense and shall indemnify Executive as to all matters arising from or relating to events occurring prior to the Retirement Date to the same extent as it indemnifies other directors and officers of the Company. 4.Access to Company Records and Resources.On and after the Retirement Date, Executive shall have no further access to, or the use of, Company records, documents, equipment, personnel or other assets. 5. Waiver, Release of Claims, and Covenant Not to Sue. a. Executive, for himself, his agents, personal representatives, heirs and assigns, hereby unconditionally releases and forever discharges the Company and all of its affiliated entities and subsidiaries, as well as their respective officers, directors, partners, owners, employees, agents, representatives, financial advisors, predecessors and successors, whether in their individual or representative capacities (collectively “Released Parties”) from all liability for any acts, occurrences or omissions arising out of or connected in any way with Executive’s employment, or termination of employment, by the Company and any of its affiliates or subsidiaries, or any other matter relating to the Company or its business, both as to matters now known and those discovered hereafter.The foregoing includes, but is not limited to, any and all claims for monetary relief, injunctive relief, back pay, fringe benefits, attorney fees, costs, and employment or reinstatement, that could have been raised under common law, including wrongful discharge, breach of any contractual rights, both express or implied, breach of any covenant of good faith and fair dealing, both express or implied, any tort, any claim of invasion of privacy, any legal restrictions on the Released Parties’ rights to terminate employees, and any federal, state, or other governmental statute, regulation, ordinance, or directive.The foregoing also includes any and all claims Executive could have brought or could bring as a shareholder, partner, member, director or officer of any of the Released Parties.Executive covenants not to sue the Released Parties with respect to any of the released claims or potential claims described above.The foregoing release does not waive or infringe: (i)Executive’s right to receive retirement benefits or other vested benefits to the extent he is eligible for such benefits pursuant to the terms of any applicable retirement or benefit plan; (ii)any rights to vested stock or PSUs described in Section3; (iii)any indemnification rights of Executive under the Company’s charter, by-laws and/or insurance; and (iv) Executive’s rights pursuant to this Agreement. 4 b. Executive further represents and agrees that Executive has not filed in any state, federal, or local court or with any state, federal or other governmental agency or entity or any administrative tribunal, or any arbitration forum, any claim or complaint of whatever kind or nature, whether in Executive’s own capacity or otherwise, and is not aware that he is a member of a class in any action that has been filed, based upon any rights, privileges, entitlements or benefits arising out of or related to Executive’s employment with the Company, and that any remedies for such claims or complaints Executive might have standing to assert are released by this Agreement.Executive further agrees that, other than pursuant to valid subpoena, process, or court order commanding attendance or testimony, Executive shall not: (1) assist any other person or entity, in any judicial, administrative, arbitral or other proceedings that in any way involve or relate to Executive’s employment with the Company, and shall not (2) voluntarily participate or assist in, any such litigation or proceeding of any nature brought by or on behalf of any present or previous employee or agent of the Company, unless requested by the Company, or except as may be required by law.Executive understands that he may file claims with the Equal Employment Opportunity Commission or its federal or state equivalent, but Executive acknowledges that he has irrevocably waived any right to recovery against the Company in connection with such claims or activities. 5 6.Confidentiality.
